DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/22/2021 has been entered.

Response to Amendment
This Office Action is responsive to the Amendment filed 10/22/2021. Claims 1-3, 6-8, and 10-16 are currently under consideration. The Office acknowledges the amendments to claims 1, 7, and 8, as well as the cancellation of claims 4 and 5 (claim 9 having been previously cancelled). 
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0024956 (“Purdy”) in view of US Patent 5,006,835 (“Griswold”), US Patent Application Publication 2013/0285812 (“Rantala”), US Patent 5,343,868 (“Kurscheidt”), and US Patent Application Publication 2015/0284276 (“Ongeche”).
Regarding claim 1, Purdy teaches [a] measuring device, comprising: a controller (¶ 0069) configured to: control an invasive blood pressure measurement using a transducer (¶¶s 0365 and 0366, describing pressure sensing using (invasive) catheters and sheaths having fiber optic pressure transducers) and detect that a blood pressure from the invasive blood pressure measurement becomes a predetermined abnormal state during the invasive blood pressure measurement (¶ 0387 describes the detection of an Alarm Mean Arterial Pressure (AMAP) corresponding to a threshold of 60 mmHg, which indicates a low blood pressure); … ; and output the alarm when the blood pressure is still in the predetermined abnormal state at a predetermined timing point, wherein the predetermined timing point is: a timing of starting displaying a message related to an ending of the zero-point calibration, or a timing of ending displaying of the message related to the ending of the zero-point calibration (Purdy teaches, in ¶ 0447, displaying “ZEROED” (a timing of ending displaying of a message related to the ending of a zero-point calibration) and then beginning to display blood pressure values, which implies that blood pressure values are obtained after this is displayed. ¶ 0445 describes issuing an alarm when a low blood pressure is detected. Therefore, when the blood pressure is low during zeroing (¶ 0447, atmospheric compensation), it can “still” be low after zeroing. But after the display of “ZEROED,” this indicates that measured blood pressure values are accurate (based on the calibration) and therefore form a reliable basis for alarms (Purdy: ¶¶s 0447, 0445)).
Purdy does not appear to explicitly teach the controller configured to detect whether or not a zero-point calibration of the transducer is being carried out; suppress an alarm when the blood pressure becomes the predetermined abnormal state and it is detected that the zero-point calibration of the transducer is being carried out (although Purdy does teach the use of a zero-point calibration in ¶ 0309 
Griswold teaches a switch that, when activated, temporarily disables an alarm and establishes a zero reference, and then re-enables the alarm when deactivated (col. 2, lines 9-12. Also see col. 3, lines 52-55, which say that the alarm circuit is disabled until the zero setting is made. Note that pressure monitoring continues during this time, as suggested by claims 1 and 2, and throughout).
Rantala teaches the importance of checking whether calibration is being performed when a certain abnormal state is observed, thereby enabling a clinician to determine e.g. whether a resulting alarm is a real alarm or only a nuisance alarm (¶¶s 0004-0006). Rantala further acknowledges that a zero-point calibration procedure normally results in false-positive alarms (¶ 0006 - also see ¶ 0021, describing other technical alarms). Note that pressure monitoring continues throughout alarm activation and interaction (as suggested by Fig. 2 and its related description). It is also known that clinical tasks, such as the opening of a stopcock (Abstract, ¶¶s 0004-0006, 0021, 0028, etc), may be forgotten. 
Kurscheidt teaches automatically (col. 6, lines 55-61) disabling alarms based on artifacts (col. 5, lines 54-57). The artifacts can be caused by a variety of procedures, including catheter flushing, etc. (col. 2, lines 39-44 - also see col. 1, line 67 to col. 2, line 2, and col. 2, lines 26-30 - similar to the technical alarms contemplated in Rantala). Kurscheidt also teaches suppressing the alarm more quickly than e.g. a standard 8 second delay, thereby often times resulting in no alarm occurring at all (col. 11, lines 58-66). Kurscheidt further teaches that it is important to detect the end of an artifact such as blood sampling or catheter flushing (col. 12, lines 4-5), and that a safety measure is needed in case the artifact detector does not return to its initial state (i.e., the non-calibration state in the combination). This safety measure results in the resetting of the artifact detector after a timeout period (col. 12, lines 33-40), which results in the re-enablement of alarms (e.g. those of col. 1, lines 19-26). As such, when the blood pressure is still in an abnormal state after the alarms are re-enabled, they will be issued.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect whether a calibration was being performed in Purdy when an abnormal state was detected (thereby monitoring for both the abnormal state and the calibration), and to suppress an alarm (i.e. the AMAP of Purdy) based on the detection, as suggested by Griswold (col. 2, lines 9-12; col. 3, lines 52-55) and Rantala (¶ 0006), and contemplated by Kurscheidt in its description of accounting for catheter flushing, etc., for the purpose of reducing the occurrence of nuisance/false alarms that would otherwise be caused by the calibration procedure (Griswold: Abstract describes the deactivation of an alarm indicative of a pressure outside a given limit, the deactivation responsive to setting an indicated pressure to zero, and col. 1, lines 39-41 specifically describe the desirability of preventing alarms during a zero calibration procedure - also see Kurscheidt: col. 1, line 67 to col. 2, line 2). It further would have been obvious to automate the suppression as in Kurscheidt, rather than requiring manual physician input as contemplated by Figs. 2 and 4 of Rantala, for the purpose of handling technical alarms in a manner that need not vary between patients (Kurscheidt: col. 6, lines 55-61), thereby increasing efficient handling of potentially false-positive alarms, and as the mere automation of a manual activity. See MPEP 2144.04 (III) and In re Venner
Regarding claim 2, Purdy-Griswold-Rantala-Kurscheidt-Ongeche teaches all the features with respect to claim 1, as outlined above. Purdy further teaches wherein the controller is further configured to detect, as the predetermined abnormal state, a state where, during the invasive blood pressure measurement, there is no detected pulse and an averaged blood pressure value is a predetermined value or less (¶ 0387 describes an AMAP of 60 mmHg, which indicates low blood pressure - also see ¶ 0445. ¶¶s 0446+ describe a procedure for obtaining a Zero Status, which includes the detection of static/atmospheric pressure (i.e., when no pulse is detected)).
While Purdy does not appear to explicitly teach both conditions defining the abnormal state, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lack of a detected pulse, together with a low blood pressure reading, to signify an abnormal state, since these conditions both occur during the calibration procedure and can cause nuisance alarms (as suggested by Griswold, and e.g. Rantala at ¶ 0004 - also see Rantala: ¶ 0025), thereby requiring the shut-off of the alarm during a zero-point calibration procedure (Griswold: Abstract describes the deactivation of an alarm indicative of a pressure outside a given limit, the deactivation responsive to setting an indicated pressure to zero, and col. 1, lines 39-41 specifically describe the desirability of preventing alarms during a zero calibration procedure). 
Regarding claim 3, Purdy-Griswold-Rantala-Kurscheidt-Ongeche teaches all the features with respect to claim 1, as outlined above. Purdy-Griswold does not appear to explicitly teach wherein the controller is further configured to detect, as the predetermined abnormal state, a case where a state in which, during the invasive blood pressure measurement, there is no detected pulse and an averaged blood pressure value is a predetermined value or less is continued during a predetermined period of time or more (although see the related teachings of Purdy described with respect to claim 2).
Rantala teaches, in its background description, that an international standard requires an alarm after 10 seconds if a certain abnormal state is maintained (¶ 0004). Rantala also teaches detecting both a pressure level and a pulsatile component in consideration of such an alarm (¶ 0025).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lack of a detected pulse (Purdy, Rantala), together with a low blood pressure reading for a predetermined period of time (Rantala), to signify an abnormal state, since these 
Regarding claim 6, Purdy-Griswold-Rantala-Kurscheidt-Ongeche teaches all the features with respect to claim 1, as outlined above. Purdy-Griswold does not appear to explicitly teach wherein the controller is further configured to, after suppressing the alarm, output the alarm if the measured blood pressure is decided as again becoming the predetermined abnormal state (although Griswold does contemplate re-enabling the alarm - col. 2, lines 9-12).
Rantala teaches resetting an alarm, thereby enabling it to be triggered upon the re-occurrence of an abnormal state (¶ 0028, Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output the alarm after it reached an abnormal state again (e.g. being silenced the first time due to its association with a calibration), for the purpose of enabling it to provide alerts during a hazardous situation (Rantala: ¶ 0004).
Regarding claim 7, Purdy teaches [a] method of measuring a blood pressure, comprising: performing an invasive blood pressure measurement using a transducer (¶¶s 0365 and 0366, describing pressure sensing using (invasive) catheters and sheaths having fiber optic pressure transducers); detecting that a blood pressure becomes a predetermined abnormal state during the invasive blood pressure measurement (¶ 0387 describes the detection of an Alarm Mean Arterial Pressure (AMAP) corresponding to a threshold of 60 mmHg, which indicates a low blood pressure); … ; and outputting the alarm when the blood pressure is still in the predetermined abnormal state at a predetermined timing point, wherein the predetermined timing point is: a timing of starting displaying a message related to an ending of the zero-point calibration, or a timing of ending displaying of the message related to the ending of the zero-point calibration (Purdy teaches, in ¶ 0447, displaying “ZEROED” (a timing of ending displaying of a message related to the ending of a zero-point calibration) and then beginning to display blood pressure values, which implies that blood pressure values are obtained after this is displayed. ¶ 
Purdy does not appear to explicitly teach detecting whether or not a zero-point calibration of the transducer is being carried out; suppressing an alarm when the blood pressure becomes the predetermined abnormal state and the zero-point calibration of the transducer is detected (although Purdy does teach the use of a zero-point calibration in ¶ 0309 and Fig. 31, which detects whether a calibration has been carried out - also see ¶¶s 0446-0450 and 0542. E.g., ¶¶s 0446 and 0447 describe using atmospheric pressure for the calibration, which does not have a pulsatile component (i.e. is stable, as described therein). The fact that calibration would cause low blood pressure readings is inherent); outputting the alarm in a state where the zero-point calibration is continued for a predetermined period of time, irrespective of whether the detected blood pressure is in the abnormal state or not.
Griswold teaches a switch that, when activated, temporarily disables an alarm and establishes a zero reference, and then re-enables the alarm when deactivated (col. 2, lines 9-12. Also see col. 3, lines 52-55, which say that the alarm circuit is disabled until the zero setting is made. Note that pressure monitoring continues during this time, as suggested by claims 1 and 2, and throughout).
Rantala teaches the importance of checking whether calibration is being performed when a certain abnormal state is observed, thereby enabling a clinician to determine e.g. whether a resulting alarm is a real alarm or only a nuisance alarm (¶¶s 0004-0006). Rantala further acknowledges that a zero-point calibration procedure normally results in false-positive alarms (¶ 0006 - also see ¶ 0021, describing other technical alarms). Note that pressure monitoring continues throughout alarm activation and interaction (as suggested by Fig. 2 and its related description). It is also known that clinical tasks, such as the opening of a stopcock (Abstract, ¶¶s 0004-0006, 0021, 0028, etc), may be forgotten.
Kurscheidt teaches automatically (col. 6, lines 55-61) disabling alarms based on artifacts (col. 5, lines 54-57). The artifacts can be caused by a variety of procedures, including catheter flushing, etc. (col. 2, lines 39-44 - also see col. 1, line 67 to col. 2, line 2, and col. 2, lines 26-30 - similar to the technical alarms contemplated in Rantala). Kurscheidt also teaches suppressing the alarm more quickly than e.g. a 
Ongeche teaches the issuance of an alarm when a valve has been e.g. open for too long (¶ 0134).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect whether a calibration was being performed in Purdy when an abnormal state was detected (thereby monitoring for both the abnormal state and the calibration), and to suppress an alarm (i.e. the AMAP of Purdy) based on the detection, as suggested by Griswold (col. 2, lines 9-12; col. 3, lines 52-55) and Rantala (¶ 0006), and contemplated by Kurscheidt in its description of accounting for catheter flushing, etc., for the purpose of reducing the occurrence of nuisance/false alarms that would otherwise be caused by the calibration procedure (Griswold: Abstract describes the deactivation of an alarm indicative of a pressure outside a given limit, the deactivation responsive to setting an indicated pressure to zero, and col. 1, lines 39-41 specifically describe the desirability of preventing alarms during a zero calibration procedure - also see Kurscheidt: col. 1, line 67 to col. 2, line 2). It further would have been obvious to automate the suppression as in Kurscheidt, rather than requiring manual physician input as contemplated by Figs. 2 and 4 of Rantala, for the purpose of handling technical alarms in a manner that need not vary between patients (Kurscheidt: col. 6, lines 55-61), thereby increasing efficient handling of potentially false-positive alarms, and as the mere automation of a manual activity. See MPEP 2144.04 (III) and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). It also would have been obvious to output the alarm when the zero-point calibration was continued for a predetermined period of time, based on the teachings of Kurscheidt (re-enabling and outputting alarms if a certain time period after the onset of the artifact (which in the present case is caused by the calibration) has expired), irrespective of whether the detected blood pressure is in the abnormal state or not, for the 
Regarding claim 8, Purdy teaches [a] non-transitory computer readable medium storing a program causing a computer to execute a process (¶ 0631) comprising: performing an invasive blood pressure measurement using a transducer (¶¶s 0365 and 0366, describing pressure sensing using (invasive) catheters and sheaths having fiber optic pressure transducers); detecting that a blood pressure becomes a predetermined abnormal state during the invasive blood pressure measurement (¶ 0387 describes the detection of an Alarm Mean Arterial Pressure (AMAP) corresponding to a threshold of 60 mmHg, which indicates a low blood pressure); … ; and outputting the alarm when the blood pressure is still in the predetermined abnormal state at a predetermined timing point, wherein the predetermined timing point is: a timing of starting displaying a message related to an ending of the zero-point calibration, or a timing of ending displaying of the message related to the ending of the zero-point calibration (Purdy teaches, in ¶ 0447, displaying “ZEROED” (a timing of ending displaying of a message related to the ending of a zero-point calibration) and then beginning to display blood pressure values, which implies that blood pressure values are obtained after this is displayed. ¶ 0445 describes issuing an alarm when a low blood pressure is detected. Therefore, when the blood pressure is low during zeroing (¶ 0447, atmospheric compensation), it can “still” be low after zeroing. But after the display of “ZEROED,” it indicates that measured blood pressure values are accurate (based on the calibration) and therefore form a reliable basis for alarms (Purdy: ¶¶s 0447, 0445)).
Purdy does not appear to explicitly teach detecting whether or not a zero-point calibration of the transducer is being carried out; suppressing an alarm when the blood pressure becomes the predetermined abnormal state and the zero-point calibration of the transducer is detected (although Purdy does teach the use of a zero-point calibration in ¶ 0309 and Fig. 31, which detects whether a calibration has been carried out - also see ¶¶s 0446-0450 and 0542. E.g., ¶¶s 0446 and 0447 describe using 
Griswold teaches a switch that, when activated, temporarily disables an alarm and establishes a zero reference, and then re-enables the alarm when deactivated (col. 2, lines 9-12. Also see col. 3, lines 52-55, which say that the alarm circuit is disabled until the zero setting is made. Note that pressure monitoring continues during this time, as suggested by claims 1 and 2, and throughout).
Rantala teaches the importance of checking whether calibration is being performed when a certain abnormal state is observed, thereby enabling a clinician to determine e.g. whether a resulting alarm is a real alarm or only a nuisance alarm (¶¶s 0004-0006). Rantala further acknowledges that a zero-point calibration procedure normally results in false-positive alarms (¶ 0006 - also see ¶ 0021, describing other technical alarms). Note that pressure monitoring continues throughout alarm activation and interaction (as suggested by Fig. 2 and its related description). It is also known that clinical tasks, such as the opening of a stopcock (Abstract, ¶¶s 0004-0006, 0021, 0028, etc), may be forgotten.
Kurscheidt teaches automatically (col. 6, lines 55-61) disabling alarms based on artifacts (col. 5, lines 54-57). The artifacts can be caused by a variety of procedures, including catheter flushing, etc. (col. 2, lines 39-44 - also see col. 1, line 67 to col. 2, line 2, and col. 2, lines 26-30 - similar to the technical alarms contemplated in Rantala). Kurscheidt also teaches suppressing the alarm more quickly than e.g. a standard 8 second delay, thereby often times resulting in no alarm occurring at all (col. 11, lines 58-66). Kurscheidt further teaches that it is important to detect the end of an artifact such as blood sampling or catheter flushing (col. 12, lines 4-5), and that a safety measure is needed in case the artifact detector does not return to its initial state (i.e., the non-calibration state in the combination). This safety measure results in the resetting of the artifact detector after a timeout period (col. 12, lines 33-40), which results in the re-enablement of alarms (e.g. those of col. 1, lines 19-26). As such, when the blood pressure is still in an abnormal state after the alarms are re-enabled, they will be issued.
Ongeche teaches the issuance of an alarm when a valve has been e.g. open for too long (¶ 0134).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect whether a calibration was being performed in Purdy when an abnormal state was detected (thereby monitoring for both the abnormal state and the calibration), and to suppress an alarm (i.e. the AMAP of Purdy) based on the detection, as suggested by Griswold (col. 2, lines 9-12; col. 3, lines 52-55) and Rantala (¶ 0006), and contemplated by Kurscheidt in its description of accounting for catheter flushing, etc., for the purpose of reducing the occurrence of nuisance/false alarms that would otherwise be caused by the calibration procedure (Griswold: Abstract describes the deactivation of an alarm indicative of a pressure outside a given limit, the deactivation responsive to setting an indicated pressure to zero, and col. 1, lines 39-41 specifically describe the desirability of preventing alarms during a zero calibration procedure - also see Kurscheidt: col. 1, line 67 to col. 2, line 2). It further would have been obvious to automate the suppression as in Kurscheidt, rather than requiring manual physician input as contemplated by Figs. 2 and 4 of Rantala, for the purpose of handling technical alarms in a manner that need not vary between patients (Kurscheidt: col. 6, lines 55-61), thereby increasing efficient handling of potentially false-positive alarms, and as the mere automation of a manual activity. See MPEP 2144.04 (III) and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). It also would have been obvious to output the alarm when the zero-point calibration was continued for a predetermined period of time, based on the teachings of Kurscheidt (re-enabling and outputting alarms if a certain time period after the onset of the artifact (which in the present case is caused by the calibration) has expired), irrespective of whether the detected blood pressure is in the abnormal state or not, for the purpose of implementing another safety measure (Kurscheidt: col. 12, lines 33-40; Further, it is obvious that if a calibration procedure is taking too long, an operator may have forgotten about it (forgotten about an open stopcock as in Rantala: ¶ 0028). In that case, the alarm would be helpful irrespective of what the detected blood pressure was, since stopcocks are not meant to be left open, and there could be contamination from a lengthy exposure to the environment. Ongeche: ¶ 0134 teaches and provides motivation for how to address such safety concerns). 
Regarding claim 10, Purdy-Griswold-Rantala-Kurscheidt-Ongeche teaches all the features with respect to claim 2, as outlined above. Purdy-Griswold does not appear to explicitly teach wherein the predetermined value is 10 mmHg.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the value of 10 mmHg to determine an abnormal state, since that value is relevant to international standards (Rantala: ¶ 0004).
Regarding claim 11, Purdy-Griswold-Rantala-Kurscheidt-Ongeche teaches all the features with respect to claim 1, as outlined above. Purdy-Griswold does not appear to explicitly teach wherein the controller is further configured to ring the alarm when the blood pressure becomes the predetermined abnormal state while the zero-point calibration is not detected.
Rantala teaches an international standard which requires the sounding of an alarm when blood pressure becomes a predetermined abnormal state, whether or not a zero-point calibration is being detected (¶ 0004, i.e., the alarm is sounded in 10 seconds when arterial pressure falls below 10 mmHg, even while calibration is not detected).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sound the alarm when the blood pressure was at abnormal levels and a calibration state was not detected, for the purpose of warning about conditions such as disconnection of the cannula/catheter, which could lead to blood loss, thereby enabling the issue to be quickly addressed and patient care to be improved (Rantala: ¶ 0004).
Regarding claim 12, Purdy-Griswold-Rantala-Kurscheidt-Ongeche teaches all the features with respect to claim 1, as outlined above. Purdy further teaches wherein the controller is further configured to perform the zero-point calibration by correcting a measurement reference value for the blood pressure (¶¶s 0446+ and e.g. Fig. 31).
Regarding claim 13, Purdy-Griswold-Rantala-Kurscheidt-Ongeche teaches all the features with respect to claim 1, as outlined above. Purdy does not appear to explicitly teach wherein the controller determines, in real time, whether or not the zero-point calibration is being carried out.
Griswold teaches a switch that, when activated, temporarily disables an alarm and establishes a zero reference, and then re-enables the alarm when deactivated (col. 2, lines 9-12. Also see col. 3, lines 52-55, which say that the alarm circuit is disabled until the zero setting is made. The switch or portions of its associated circuitry can be considered components of the detecting part). This circuit configuration 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to notify about the occurrence of calibration in real time, for the purpose of enabling the alarm to quickly respond to the calibration state, thereby reducing the occurrence of nuisance/false alarms that would otherwise be caused by the calibration procedure (Griswold: Abstract describes the deactivation of an alarm indicative of a pressure outside a given limit, the deactivation responsive to setting an indicated pressure to zero, and col. 1, lines 39-41 specifically describe the desirability of preventing alarms during a zero calibration procedure).
Regarding claim 14, Purdy-Griswold-Rantala-Kurscheidt-Ongeche teaches all the features with respect to claim 1, as outlined above. Purdy-Griswold-Rantala-Kurscheidt-Ongeche further teaches an input interface associated with the zero-point calibration, wherein the controller is further configured to detect that the zero-point calibration is carried out when an operation of the input interface indicating that the zero-point calibration is carried out is performed (the switch of Griswold corresponding to the input interface, as described above).
Regarding claim 15, Purdy-Griswold-Rantala-Kurscheidt-Ongeche teaches all the features with respect to claim 1, as outlined above. Purdy-Griswold-Rantala-Kurscheidt-Ongeche further teaches a display, wherein the controller is further configured to detect that the zero-point calibration is carried out when a predetermined indication is displayed on the display (Purdy: ¶ 0446, displaying “ZEROING” and then detecting the calibration. It would have been obvious to detect the zero-point calibration in the combination based on the display of a message indicating that e.g. a calibration is in progress, for the purpose of keeping the system consistent with itself (i.e., if a message is being displayed, then it should be accurate or relevant).
Regarding claim 16, Purdy-Griswold-Rantala-Kurscheidt-Ongeche teaches all the features with respect to claim 12, as outlined above. Purdy further teaches wherein the controller is further configured to monitor the zero-point calibration and to detect that the zero-point calibration is carried out (¶¶s 0446-0450).

Response to Arguments
Applicant’s arguments filed 10/22/2021 have been fully considered.
The rejections under 35 USC 112(a) are withdrawn in view of the Patent Board Decision of 08/25/2021.
However, the rejections under 35 USC 103 are maintained based on the art already of record. Purdy, at ¶¶s 0447 and 0445, teaches the obviousness of outputting an alarm based on an abnormal pressure at a timing of ending displaying of a message related to the ending of a zero-point calibration.

Conclusion                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617. The examiner can normally be reached Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791